Title: To James Madison from George Tucker, 16 May 1822
From: Tucker, George
To: Madison, James


                
                    Sir,
                    Lynchburg. May 16. 1822.
                
                I have requested Mr. Milligan, the bookseller to forward to you a copy of a work which I have lately published, & of which I beg leave to ask your acceptance. With sentiments of profound respect, I am Sir, your obedt. Servt.
                
                    George Tucker
                
            